Exhibit 10.24

CHANGE OF CONTROL AGREEMENT

This Change of Control Agreement (the “Agreement”), dated as of
                    , 2011 (the “Effective Date”), is made by and between Avanir
Pharmaceuticals, Inc., a Delaware corporation having its principal offices at 20
Enterprise, Suite 200, Aliso Viejo, California (the “Company”) and
                             (“Employee”).

RECITALS

A. It is expected that other entities or individuals may, from time to time,
consider the possibility of acquiring the Company in a transaction that will
result in a Change of Control (defined below), with or without the approval of
the Company’s Board of Directors. The Board of Directors recognizes that such
consideration may cause Employee to consider alternative employment
opportunities. Accordingly, the Board of Directors has determined that it is in
the best interests of the Company and its shareholders to assure that the
Company will have the continued dedication and objectivity of Employee,
notwithstanding the possibility, threat or occurrence of a Change of Control.

B. The Company’s Board of Directors believes it is in the best interests of the
Company and its shareholders to enter into this Agreement to provide incentives
to Employee to continue in the service of the Company in the event of a Change
of Control.

C. The Board of Directors further believes that it is necessary to provide
Employee with certain benefits upon termination of Employee’s employment in
connection with a Change of Control, which benefits are intended to provide
Employee with financial security and provide sufficient income and encouragement
to Employee to remain employed by the Company, notwithstanding the possibility
of a Change of Control.

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements contained herein, and in consideration of the continuing employment
of Employee by the Company, the parties hereto agree as follows:

1. Definitions.

1.1 “Awards” means Employee’s outstanding stock options, restricted stock
awards, restricted stock units, stock appreciation rights and other equity-based
awards granted under the Company Equity Plans, in each case that remain
outstanding immediately following a Change of Control.

1.2 “Base Salary” means Employee’s gross monthly salary on the date of
calculation, excluding bonus and other incentive compensation.

1.3 “Cause” shall, if applicable, have the meaning set forth in the definitive
written employment agreement between Employee and the Company (the “Employment
Agreement”); provided, however, that if there is no Employment Agreement, or if
the Employment Agreement does not define what shall constitute a termination for
“cause” (or a substantially similar term), then “Cause” for purposes of this
Agreement shall mean: (i) Employee’s material breach of this Agreement or any
confidentiality agreement between the Company and Employee; (ii)



--------------------------------------------------------------------------------

Employee’s failure or refusal to comply with the Company’s Employee Manual, the
Company’s Code of Business Conduct and Ethics, or other policies or procedures
established by the Company (iii) Employee’s appropriation (or attempted
appropriation) of a material business opportunity of the Company, including
attempting to secure or securing any personal profit in connection with any
transaction entered into on behalf of the Company; (iv) Employee’s
misappropriation (or attempted misappropriation) of any of the Company’s funds
or material property; (v) Employee’s conviction of, or the entering of a guilty
plea or plea of no contest with respect to a felony, the equivalent thereof, or
any other crime with respect to which imprisonment is a possible punishment; or
(vi) Employee’s willful misconduct or incompetence.

1.4 “CCC” means the California Code of Civil Procedure.

1.5 A “Change of Control” shall have occurred if, and only if:

(a) any individual, partnership, firm, corporation, association, trust,
unincorporated organization or other entity or person, or any syndicate or group
deemed to be a person under Section 14(d)(2) of the Securities Exchange Act of
1934 (the “Exchange Act”) is or becomes the “Beneficial Owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing 50% or more of the combined voting power of the Company’s
then outstanding securities entitled to vote in the election of directors of the
Company; or

(b) if those individuals who constituted the Board at the Effective Date cease
to constitute a majority of the Board as a result of, or in connection with, a
proxy solicitation made by a third party pursuant to Regulation 14A under the
Securities Exchange Act of 1934; or

(c) there occurs a reorganization, merger, consolidation or other corporate
transaction involving the Company (“Transaction”), in each case, with respect to
which the stockholders of the Company immediately prior to such Transaction do
not, immediately after the Transaction, own more than 50% of the combined voting
power of the Company’s then outstanding securities entitled to vote in the
election of directors of the Company or of the securities of any other
corporation resulting from such Transaction; or

(d) all or substantially all of the assets of the Company are sold, liquidated
or distributed, other than in connection with a bankruptcy, insolvency or other
similar proceeding, or an assignment for the benefit of creditors.

1.6 A “Change of Control Termination” shall have occurred if Employee’s
employment by the Company, or any of its subsidiaries or affiliates, is
terminated without Cause or Employee resigns in a Resignation for Good Reason,
in either case subsequent to the signing of an agreement, the consummation of
which would result in a Change of Control, or within 12 months following the
effective date of a Change of Control.

1.7 A “Death or Disability Change of Control Termination” shall have occurred if
Employee’s employment by the Company, or any of its subsidiaries or affiliates,
is terminated by reason of Employee’s Disability or death, in either case
subsequent to the signing of an agreement, the consummation of which would
result in a Change of Control, or within 12 months following the effective date
of a Change of Control.

 

2



--------------------------------------------------------------------------------

1.8 “Disability” means (a) Employee is unable to engage in any substantial
gainful activity because of a medically determinable physical or mental
impairment that can be expected to result in death or to last for a continuous
period of at least 12 months; or (b) Employee has been receiving income
replacement benefits for at least three months under an accident and health plan
of the service recipient as the result of a medically determinable physical or
mental impairment that can be expected to result in death or to last for a
continuous period of at least 12 months.

1.9 “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985.

1.10 “Code” means the Internal Revenue Code of 1986, as amended.

1.11 “Company Equity Plans” means the Company’s 1994 Stock Option Plan, 1998
Stock Option Plan, 2000 Stock Option Plan, 2003 Equity Incentive Plan and 2005
Equity Incentive Plan, each as may be amended from time to time, and any stock
option agreements, award notices, stock purchase agreements or other agreements
or instruments executed and delivered pursuant thereto.

1.12 “Release” means a general release, in the form attached hereto as Exhibit
A, by Employee of all claims against the Company and its affiliates as of the
date of the Change of Control Termination.

1.13 “Resignation for Good Reason” means a resignation based on any of the
following events, each of which shall constitute “Good Reason,” subject to the
notice and cure provisions set forth below:

(a) a material diminution in Employee’s authority, duties, reporting
relationship, or responsibilities;

(b) a material diminution in Employee’s Base Salary;

(c) a material change in geographic location at which the Employee must perform
the services; or

(d) any other action or inaction that constitutes a material breach of the terms
of an applicable employment agreement.

To constitute a Resignation for Good Reason: (i) Employee must provide written
notice to the Company within 90 days of the initial existence of the event
constituting Good Reason, (ii) Employee may not terminate his or her employment
unless the Company fails to remedy the event constituting Good Reason within 30
days after such notice has been deemed given pursuant to this Agreement, and
(iii) Employee must terminate employment with the Company no later than 30 days
after the end of the 30-day period in which the Company fails to remedy the
event constituting Good Reason.

 

3



--------------------------------------------------------------------------------

1.14 “Severance Payment” means severance pay in an amount equal to [X] months of
Base Salary, plus an amount equal to the greater of (A) the aggregate bonus
payment(s) received by Employee in the Company’s preceding fiscal year or
(B) the target bonus amount, such payments to be paid in accordance with the
terms in Section 2.1(b) below. Notwithstanding the foregoing, if the tenure of
Employee’s employment with the Company at the time of termination is less than
one year, then the bonus amount calculated under this Section 1.11 shall be pro
rated for the partial year of service.

1.15 “Severance Period” means the 12-month period following a Change of Control
Termination.

2. Change of Control Termination.

2.1 Payment upon Change of Control Termination. Subject to Sections 2.2 and 2.3,
in the event of a Change of Control Termination:

(a) The Company shall promptly pay Employee all accrued but unpaid Base Salary
and all accrued but unused vacation time, each through the date of termination;
and

(b) The Company shall pay Employee the Severance Payment after the date of
termination, which Severance Payment shall be payable in one lump-sum payment on
the first payroll date that is 30 days after the date of such termination.
Anything in this Agreement to the contrary notwithstanding, if at the time of
Employee’s separation from service, Employee is determined by the Company to be
a “specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the
Code, and if any payment that Employee becomes entitled to under this Agreement
would be considered deferred compensation subject to interest and additional tax
imposed pursuant to Section 409A(a) of the Code as a result of the application
of Section 409A(a)(2)(B)(i) of the Code, then no such payment shall be payable
prior to the date that is the earlier of (1) six months and one day after
Employee’s separation from service, or (2) Employee’s death. The parties intend
that this Agreement will be administered in accordance with Section 409A of the
Code. The parties agree that this Agreement may be amended, as reasonably
requested by either party, and as may be necessary to fully comply with
Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either party; and

(c) Employee may elect to continue insurance coverage as afforded to Employee
according to COBRA at no cost to the Employee during the Severance Period.
Nothing in this Agreement will extend Employee’s COBRA period beyond the period
allowed under COBRA, nor is Company assuming any responsibility for Employee’s
election to continue coverage; and

(d) The vesting of all Awards shall accelerate in full and all rights of
repurchase of Award shares shall immediately lapse.

(e) In the event of a Disability Change of Control Termination, subject to
Section 2.2 (which shall apply pursuant to this Section 2.1(e) only in the event
of a termination due to Employee’s Disability) and Section 2.3, Employee shall
receive the compensation stated in Sections 2.1(a) through (d) pursuant to the
same terms and conditions stated therein; provided, however, that the Severance
Payment shall be pro rated by a fraction, the numerator of which is the number
of days elapsed from the date of the Change of Control (or the signing of an
agreement the consummation of which will result in a Change of Control, if such
death or termination occurs prior to the actual Change of Control) through the
date of death or termination, as the case may be, and the denominator of which
is 365.

 

4



--------------------------------------------------------------------------------

2.2 Employee Release. In consideration for the benefits set forth above in
Sections 2.1(b), 2.1(c), 2.1(d) and, if applicable, 2.1(e), following either a
Change of Control Termination or a Disability Change of Control Termination, as
applicable, Employee shall execute and deliver the Release no later than 10 days
after termination of employment. The Company shall have no obligation to pay or
grant the benefits set forth in Sections 2.1(b), 2.1(c), 2.1(d) or 2.1(e) if
Employee does not execute and deliver the Release, or if Employee subsequently
revokes, or attempts in writing to revoke, any portion of the Release.

2.3 Other Benefits. In the event that the Employment Agreement provides for
specific benefits upon a Change of Control and/or a Change of Control
Termination that are materially more favorable to Employee than like benefits
set forth herein, then Employee shall be entitled to those benefits set forth in
the Employment Agreement in lieu of the lesser like benefits set forth herein.

3. Excise Tax Cutback.

(a) Anything in this Agreement to the contrary notwithstanding, in the event
that any compensation, payment or distribution by the Company to or for the
benefit of Employee, whether paid or payable or distributed or distributable
pursuant to the terms of this Agreement or otherwise (collectively, the
“Payments”), would be subject to the excise tax imposed by Section 4999 of the
Code, the following provisions shall apply:

(i) If the Payments, reduced by the sum of (1) the Excise Tax (as defined below)
and (2) the total of the federal, state, and local income and employment taxes
payable by Employee on the amount of the Payments that are in excess of the
Threshold Amount (as defined below), are greater than or equal to the Threshold
Amount, then Employee shall be entitled to the full benefits payable under this
Agreement.

(ii) If the Threshold Amount is less than (x) the Payments, but greater than
(y) the Payments reduced by the sum of (1) the Excise Tax and (2) the total of
the federal, state, and local income and employment taxes on the amount of the
Payments which are in excess of the Threshold Amount, then the benefits payable
under this Agreement shall be reduced (but not below zero) to the extent
necessary so that the maximum Payments shall not exceed the Threshold Amount. In
such event, the payments shall be reduced in the following order: (1) cash
payments not subject to Section 409A of the Code; (2) cash payments subject to
Section 409A of the Code; (3) equity-based payments and acceleration; and
(4) non-cash forms of benefits. To the extent any payment is to be made over
time (e.g., in installments, etc.), then the payments shall be reduced in
reverse chronological order. The determination of the reduction shall be made by
a nationally recognized accounting firm selected and paid for by the Company
(the “Accounting Firm”), which shall provide detailed supporting calculations
both to the Company and the Employee within 15 business days of the date of

 

5



--------------------------------------------------------------------------------

termination of service, if applicable, or at such earlier time as is reasonably
requested by the Company or the Employee. For purposes of this determination,
the Employee shall be deemed to pay federal income taxes at the highest marginal
rate of federal income taxation applicable to individuals for the calendar year
in which the determination is to be made, and state and local income taxes at
the highest marginal rates of individual taxation in the state and locality of
the Employee’s residence on the date of termination of service, net of the
maximum reduction in federal income taxes which could be obtained from deduction
of such state and local taxes. Any determination by the Accounting Firm shall be
binding upon the Company and the Employee.

(b) For the purposes of this Section 3, “Threshold Amount” shall mean three
times Employee’s “base amount” within the meaning of Section 280G(b)(3) of the
Code and the regulations promulgated thereunder, less one dollar ($1.00); and
“Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code, and
any interest or penalties incurred by Employee with respect to such excise tax.

4. Dispute Resolution Procedures. Any dispute or claim arising out of this
Agreement shall be subject to final and binding arbitration. The arbitration
will be conducted by one arbitrator who is a member of the American Arbitration
Association (AAA) or of the Judicial Arbitration and Mediation Services (JAMS).
The arbitration shall be held in Orange County, California. The arbitrator shall
have all authority to determine the arbitrability of any claim and enter a final
and binding judgment at the conclusion of any proceedings in respect of the
arbitration. Notwithstanding any rule of AAA or JAMS to the contrary, the
provisions of Title 9 of Part 3 of the CCC including Section 1283.05, and
successor statutes, permitting expanded discovery proceedings shall be
applicable to all disputes that are arbitrated under this paragraph. The
arbitrator shall have all power and authority to enter orders relating to such
discovery as are allowed under the CCC. The party prevailing in the resolution
of any such claim will be entitled, in addition to such other relief as may be
granted, to an award of all fees and costs incurred in pursuit of the claim
(including reasonable attorneys’ fees) without regard to any statute, schedule,
or rule of court purported to restrict such award.

5. At-Will Employment. Notwithstanding anything to the contrary herein, Employee
reaffirms that Employee’s employment relationship with the Company is at-will,
terminable at any time and for any reason by either the Company or Employee.
While certain paragraphs of this Agreement describe events that could occur at a
particular time in the future, nothing in this Agreement may be construed as a
guarantee of employment of any length.

6. General Provisions.

6.1 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of California, without regard to
conflict-of-law principles.

6.2 Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the Company and its successors and assigns.
Employee may not assign, pledge or encumber her interest in this Agreement or
any part thereof, provided, however, that the provisions of this Agreement shall
inure to the benefit of, and be binding upon Employee’s estate.

 

6



--------------------------------------------------------------------------------

6.3 No Waiver of Breach. If either party should waive any breach of any
provisions of this Agreement, he or it shall not thereby be deemed to have
waived any preceding or succeeding breach of the same or any other provision of
this Agreement. The rights granted the parties are cumulative, and the election
of one will not constitute a waiver of such party’s right to assert all other
legal and equitable remedies available under the circumstances.

6.4 Severability. The provisions of this Agreement are severable, and if any
provision will be held to be invalid or otherwise unenforceable, in whole or in
part, the remainder of the provisions, or enforceable parts of this Agreement,
will not be affected.

6.5 Entire Agreement; Amendment. This Agreement, including Exhibit A,
constitutes the entire agreement of the parties with respect to the subject
matter of this Agreement, and supersedes all prior and contemporaneous
negotiations, agreements and understandings between the parties, oral or
written, except those provisions of the Employment Agreement expressly referred
to herein. This Agreement may be amended or supplemented only by writing signed
by both of the parties hereto.

6.6 Modification; Waivers. No modification, termination or attempted waiver of
this Agreement will be valid unless in writing, signed by the party against whom
such modification, termination or waiver is sought to be enforced.

6.7 Duplicate Counterparts. This Agreement may be executed in duplicate
counterparts; each of, which shall be deemed an original; provided, however,
such counterparts shall together constitute only one instrument.

6.8 Interpretation. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. As used in this Agreement, words of the masculine gender shall
mean and include corresponding neuter words or words of the feminine gender.

6.9 No Mitigation. No payment to which Employee is entitled pursuant to
Section 2.1 hereof shall be reduced by reason of compensation or other income
received by her for services rendered after termination of her employment with
the Company.

6.10 Withholding of Taxes. The Company shall withhold appropriate federal,
state, local (and foreign, if applicable) income and employment taxes from any
payments hereunder.

6.11 Drafting Ambiguities; Representation by Counsel. Each party to this
Agreement and its counsel have reviewed and revised this Agreement and the
Release. The rule of construction that any ambiguities are to be resolved
against the drafting party shall not be employed in the interpretation of this
Agreement, the Release or any of the amendments to this Agreement.

6.12 Prior Agreement. This Agreement amends and restates that certain Change of
Control Agreement, dated <Month> __, 2011, by and between the Company and
Employee.

 

7



--------------------------------------------------------------------------------

In witness whereof, this Change of Control Agreement has been executed as of the
date first set forth above.

 

AVANIR Pharmaceuticals, Inc. By:       Keith Katkin   President & Chief
Executive Officer Employee   (Signature)   (Print Name)

 

8



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE

This General Release (“Release”) is entered into effective as of __________ __,
200_, (the “Effective Date”) by and between Avanir Pharmaceuticals, Inc., a
Delaware corporation, having its principal offices at 20 Enterprise, Suite 200,
Aliso Viejo, CA 92656 (the “Company”) and ______________, an individual residing
at ______________ (“Employee”) with reference to the following facts:

RECITALS

A. The parties hereto entered into a Change of Control Agreement dated _________
__, 200_ (“Agreement”), by which the parties agreed that in certain
circumstances Employee would become eligible for severance payments following a
termination of service in connection with a Change of Control and the
reimbursement of certain insurance premiums in exchange for Employee’s release
of the Company from all claims which Employee may have against the Company.

B. The parties desire to dispose of, fully and completely, all claims that
Employee may have against the Company in the manner set forth in this Release.

AGREEMENT

1. Release. Employee, for himself/herself and his/her heirs, successors and
assigns, fully releases, and discharges Company, its officers, directors,
employees, shareholders, attorneys, accountants, other professionals, insurers
and agents (collectively “Agents”), and all entities related to each such party,
including, but not limited to, heirs, executors, administrators, personal
representatives, assigns, parent, subsidiary and sister corporations,
affiliates, partners and co-venturers (collectively “Related Entities”), from
all rights, claims, demands, actions, causes of action, liabilities and
obligations of every kind, nature and description whatsoever, Employee now has,
owns or holds or has at anytime had, owned or held or may have against the
Company, Agents or Related Entities from any source whatsoever, whether or not
arising from or related to the facts recited in this Release. Employee
specifically releases and waives any and all claims arising under any express or
implied contract, rules, regulation or ordinance, including, without limitation,
Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the
Americans with Disabilities Act, the California Fair Employment and Housing Act,
and the Age Discrimination in Employment Act, as amended (“ADEA”).
Notwithstanding the foregoing, the Employee is not releasing (a) the right to
enforce this agreement or (b) any rights to indemnification pursuant to
agreement, by-law, policy or statute, if any, that the Employee maintains.



--------------------------------------------------------------------------------

2. Section 1542 Waiver. This Release is intended as a full and complete release
and discharge of any and all claims that Employee may have against the Company,
Agents or Related Entities. In making this release, Employee intends to release
the Company, Agents and Related Entities from liability of any nature whatsoever
for any claim of damages or injury or for equitable or declaratory relief of any
kind, whether the claim, or any facts on which such claim might be based, is
known or unknown to Employee. Employee expressly waives all rights under §1542
of the Civil Code of the State of California, which Employee understands
provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

Employee acknowledges that he may discover facts different from or in addition
to those that he now believes to be true with respect to this Release. Employee
agrees that this Release shall remain effective notwithstanding the discovery of
any different or additional facts.

3. Waiver of Certain Claims. Employee acknowledges that he has been advised in
writing of her right to consult with an attorney prior to executing the waivers
set out in this Release, and that he has been given a 21-day period in which to
consider entering into the release of ADEA claims, if any. In addition, Employee
acknowledges that he has been informed that he may revoke a signed waiver of the
ADEA claims for up to 7 days after executing this Release.

4. Confidentiality Agreement. Employee acknowledge and reaffirms that Employee’s
obligations in respect of the Employee Invention Assignment, Patent, and
Confidential Information Agreement entered into between the parties on ________
shall remain in full force and effect following the execution of this Release,
and Employee hereby represents that Employee has complied and will continue to
fully comply with those obligations.

5. Non-disparagement. Employee agrees that he will not at any time disparage,
criticize or ridicule any of the Released Entities, or make any negative public
comments, whether by way of news interviews, posting comments on, or publishing
internet blogs or webpages (whether or not done anonymously), publishing and/or
circulating any other form of media, or the expression of Employee’s personal
views, opinions or judgments to the media, internet blogs and webpages, or
otherwise (whether or not done anonymously), or to current or former officers,
directors or employees of the Released Parties.

6. Cooperation. Employee agrees that Employee will cooperate with the Company
(or its present and former parents, subsidiaries, affiliates or related
entities) and its legal counsel in connection with any current or future
litigation, pursuant to the issuance of a valid subpoena, relating to matters
with which Employee was involved or of which Employee has knowledge or which
occurred during Employee’s employment at the Company. Such assistance will
include, but not be limited to, depositions and testimony and will continue
until such matters are resolved. The Company will provide Employee with
reasonable notice whenever possible of the need for cooperation; will make all
reasonable efforts to schedule cooperation so as not to interfere with
Employee’s employment or professional obligations; and will reimburse Employee
for all reasonable travel, lodging and meal costs incurred in providing
requested assistance.



--------------------------------------------------------------------------------

7. Return of Property. Employee represents that Employee has returned to the
Company all company property and equipment of any kind in Employee’s possession
or control. This includes computer equipment (hardware and software),
BlackBerry, iPhone or similar device, credit cards, office keys, security access
cards, badges, identification cards and all files, documents, copies (including
drafts) of any documentation or information (however stored), relating to the
business of the Released Parties, their clients or prospective clients.

8. Nonsolicitation. Employee hereby covenants and agrees that for a period of
twelve months following the effective date of this Release, Employee shall not,
without the written consent of the Company, either directly or indirectly:
solicit, offer employment to, or take any other action intended (or that a
reasonable person acting in like circumstances would expect) to have the effect
of causing any officer or employee of the Company or any of its subsidiaries or
affiliates, to terminate his or her employment and accept employment or become
affiliated with or provide services for compensation in any capacity whatsoever
to, any business whatsoever that competes with the business of the Company or
any of its direct or indirect subsidiaries or affiliates.

9. No Undue Influence. This Release is executed voluntarily and without any
duress or undue influence. Employee acknowledges he has read this Release and
executed it with full and free consent. No provision of this Release shall be
construed against any party by virtue of the fact that such party or its counsel
drafted such provision or the entirety of this Release.

10. Governing Law. This Release is made and entered into in the State of
California and accordingly the rights and obligations of the parties hereunder
shall in all respects be construed, interpreted, enforced and governed in
accordance with the laws of the State of California as applied to contracts
entered into by and between residents of California to be wholly performed
within California.

11. Severability. If any provision of this Release is held to be invalid, void
or unenforceable, the balance of the provisions of this Release shall,
nevertheless, remain in full force and effect and shall in no way be affected,
impaired or invalidated.

12. Counterparts. This Release may be executed simultaneously in one or more
counterparts, each of, which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Release may be
executed by facsimile, with originals to follow by overnight courier.

13. Dispute Resolution Proceedings. Any dispute or claim arising out of this
Release shall be subject to final and binding arbitration. The arbitration will
be conducted by one arbitrator who is a member of the American Arbitration
Association (AAA) or of the Judicial Arbitration and Mediation Services (JAMS)
and will be governed by the Model Employment Arbitration rules of AAA. The
arbitration shall be held in Orange County, California. The arbitrator shall
have all authority to determine the arbitrability of any claim and enter a final
and binding judgment at the conclusion of any proceedings in respect of the
arbitration. Any final judgment only may be appealed on the grounds of improper
bias or improper conduct of the arbitrator. Notwithstanding any rule of AAA or
JAMS to the contrary, the provisions of Title 9 of Part 3 of the California Code
of Civil Procedure (the “CCC”) including Section 1283.05, and successor
statutes, permitting expanded discovery proceedings shall be applicable to all
disputes that are arbitrated under this paragraph. The arbitrator shall have all
power and authority to enter orders relating to such discovery as are allowed
under the CCC. The party prevailing in the



--------------------------------------------------------------------------------

resolution of any such claim will be entitled, in addition to such other relief
as may be granted, to an award of all fees and costs incurred in pursuit of the
claim (including reasonable attorneys’ fees) without regard to any statute,
schedule, or rule of court purported to restrict such award.

14. Entire Agreement. This Agreement constitutes the entire agreement of the
parties with respect to the subject matter of this Agreement, and supersedes all
prior and contemporaneous negotiations, agreements and understandings between
the parties, oral or written.

15. Modification; Waivers. No modification, termination or attempted waiver of
this Agreement will be valid unless in writing, signed by the party against whom
such modification, termination or waiver is sought to be enforced.

16. Amendment. This Agreement may be amended or supplemented only by writing
signed by Employee and the Company.

 

Dated: _____________________            Employee Name